Case: 08-30999     Document: 00511085929          Page: 1    Date Filed: 04/20/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            April 20, 2010
                                     No. 08-30999
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

DANNY RAY LYNCH,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                            USDC No. 5:07-CR-50075-2


Before SMITH, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
        Danny Ray Lynch, federal prisoner # 13758-035, appeals the district
court’s grant of his 18 U.S.C. § 3582(c)(2) motion to reduce his sentence based on
the amendments to the crack cocaine Guideline.1 Lynch argues that the district
court failed to state that it had considered the 18 U.S.C. § 3553(a) factors and to


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
       1
         Lynch received a substantial assistance reduction upon motion of the Government.
Therefore, Lynch was ineligible for Section 3582 relief under the law of this Circuit. See
United States v. Carter, 595 F.3d 575 (5th Cir. 2010) (per curiam). The Government does not
appeal the grant of the Section 3582 motion, however, so we address only Lynch's appeal.
      Case: 08-30999   Document: 00511085929 Page: 2      Date Filed: 04/20/2010
                                   No. 08-30999

state the reasons for the sentence. He further contends that he was entitled to
a greater reduction in his sentence of imprisonment.
         We review a district court’s decision whether to reduce a sentence under
§ 3582(c)(2) for an abuse of discretion, and its interpretation of the Sentencing
Guidelines is reviewed de novo. United States v. Doublin, 572 F.3d 235, 237 (5th
Cir.), cert. denied, 130 S. Ct. 517 (2009). “[T]here are clear and significant
differences between original sentencing proceedings and sentence modification
proceedings.” United States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009) (quoting
Doublin, 572 F.3d at 238), petition for cert. filed (Jan. 28, 2010) (No. 09-8939).
Whereas original sentencing proceedings are governed by 18 U.S.C. § 3553,
sentencing modification proceedings are governed by § 3582(c)(2), which requires
only that the district court consider the § 3553(a) factors. Id. at 673. Lynch
submitted a sentencing brief in which he “described in detail why the § 3553(a)
factors weighed in favor of a sentence at the bottom of, or below, the sentencing
range.”     See id. at 673.   This court “can assume that [the district court]
considered” Lynch’s arguments regarding the § 3553(a) factors and “that it
concluded that the § 3553(a) factors weigh in [the defendant’s] favor.” Evans,
587 F.3d at 673 (internal quotations and citations omitted). The district court
is “not required to state findings of facts and conclusions of law” when granting
or denying a motion under § 3582(c)(2). Id. at 674 (internal quotations and
citation omitted). Moreover, a defendant cannot successfully challenge a district
court’s failure to provide reasons “for granting his [§ 3582(c)(2)] motion but not
providing a satisfactorily low enough sentence within the recalculated range.”
Id.
         AFFIRMED.




                                         2